DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Such claim limitations are: 
“means for initiating”, “means for polling” and “means for determining” in Claim 17.
“means for determining” in Claim 18.
Because these claim limitation are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 17 the “means for initiating”, “means for polling” and “means for determining” limitations, as well as the “means for determining” limitation in Claim 18, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Applicant’s specification merely repeats the claim language in Paragraph [0006] of the specification, but 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,068,169. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-17 of U.S. Patent No. 11,068,169 teach all the limitations of claim 1-20 of the current application.  

17/343,583
1. A method for a data storage system, comprising:
initiating a memory operation in a non-volatile memory component;
polling the non-volatile memory component;


when the operational status of the non-volatile memory component is busy, or until a predetermined number of processes has occurred, performing one or more of the processes, wherein each of the processes comprises: 
altering a polling interval; 
re-polling the non-volatile memory component; and determining the operational status of the non-volatile memory component based on the re-polling.

8. A method, comprising: 

determining an operational status of a memory portion of a non-volatile memory after a memory operation has been initiated in the memory portion, wherein the 


while the operational status of the memory portion is busy, or until a predetermined number of iterations has occurred while the operational status of the memory portion is busy, performing one or more iterations of the following operations: 
changing a polling interval; and 
re-polling the memory portion to determine the operational status of the memory portion after expiration of the changed polling interval…


Furthermore, Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,528,269. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-27 of U.S. Patent No. 10,528,269 teach all the limitations of claim 1-20 of the current application.  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10, 12-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buxton et al. (US PGPUB 2016/0259553) in view of Crittenden et al. (US Patent 5,566,351).
With regard to Claim 1, Buxton teaches a method for a data storage system, comprising:
initiating a memory operation in a non-volatile memory component ([0012] “The present invention provides non-volatile memory controllers and methods thereof suitable for operating memory systems utilizing multiple memory bus channels and/or multiple banks of 
polling the non-volatile memory component; and determining an operational status of the non-volatile memory component based on the polling ([0032] “The channel controller polls this status of the memory bank at intervals, 450-454, to provide the polled Ready/Busy status 420 which becomes Busy 422 at the next polling event 450 after the command processing begins 402 and becomes Ready again 424 at the next polling event 452 after the command processing ends 404.”); and
when the operational status of the non-volatile memory component is busy, or until a predetermined number of processes has occurred (See Figs. 4a-4b showing a plurality of times when the memory is in a ‘Busy’ status.),
performing one or more of the processes, wherein each of the processes comprises: re-polling the non-volatile memory component; and determining the operational status of the non-volatile memory component based on the re-polling ([0032] “The channel controller polls this status of the memory bank at intervals, 450-454, to provide the polled Ready/Busy status 420 which becomes Busy 422 at the next polling event 450 after the command processing begins 402 and becomes Ready again 424 at the next polling event 452 after the command processing ends 404,” see Figs. 4a-4b showing a plurality of re-polling operations.).

With further regard to claim 1, Buxton does not teach the altering of a polling interval as described in claim 1. Crittenden teaches

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Buxton with the altering of a polling interval as taught by Crittenden in order “to maximize data throughput (e.g. to not permit an excessive sleep period) and to simultaneously minimize CPU load (e.g. to avoid excessive ;busy’ polling)” (Crittenden Col. 5 Ln. 27).

With regard to Claim 3, Buxton in view of Crittenden teaches all the limitations of Claim 1 as described above. Buxton further teaches wherein the processes comprise iterations (See Figs. 4a-4b showing a plurality of re-polling iterations.).

With regard to Claim 4, Buxton in view of Crittenden teaches all the limitations of Claim 1 as described above. Crittenden further teaches wherein the altering the polling interval comprises altering the polling interval based on a polling factor (Col. 12 Ln. 6: “One thing will be immediately apparent from examining the polling line of FIG. 2, namely that the interval between the polls, unlike in the prior art which was set to a predetermined constant interval 

With regard to Claim 7, Buxton in view of Crittenden teaches all the limitations of Claim 1 as described above. Crittenden further teaches wherein the altering the polling interval comprises altering the polling interval in response to determining that the operational status of the non-volatile memory component is busy (Col. 9 Ln. 26: “Returning back to Block 104 of FIG. 4, if this is not the first ‘not ready’ indication received since a last data output to the peripheral device (e.g. ‘no’ of 102), then the subprocess next determines whether a preselected number of busy polls has occurred, block 104. If not, the first wait is set to the average wait divided by 2, block 112. Because of the query at block 104 as to whether 6 busy polls have occurred, until this event happens, it will be appreciated that the wait continues to be set to the previous wait divided by 2”).

With regard to Claim 8, Buxton in view of Crittenden teaches all the limitations of Claim 1 as described above. Crittenden further teaches comprising: 
determining whether a waiting period has lapsed after the memory operation has been initiated in the non-volatile memory component, wherein the non-volatile memory component is polled after the waiting period has lapsed (Col. 9 Ln. 35: “The net effect of this is that until a preselected number of busy polls has occurred, the wait continues to be reduced by a factor of 

With regard to Claims 10, 12-13 and 16-17 these claims are equivalent in scope to Claims 1, 3-4 and 7-8 rejected above, merely having a different independent claim type, and as such Claims 10, 12-13 and 16-17 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1, 3-4 and 7-8. 

With regard to Claims 18 and 20 these claims are equivalent in scope to Claims 1 and 4 rejected above, merely having a different independent claim type, and as such Claims 18 and 20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 4. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buxton in view of Crittenden as applied to Claim 8 above, and further in view of Roush (US PGPUB 2011/0179231).
With regard to claim 9, Buxton in view of Crittenden teaches all the limitations of claim 8 as described above. Buxton in view of Crittenden does not teach the longer waiting period as described in claim 9. Roush teaches
wherein the waiting period is greater than the polling interval ([0041] “block 252 waits for a time period longer than the polling interval after removing the registration key(s).”).
.

Allowable Subject Matter
Claims 2, 5-6, 11, 14-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 2, 11 and 19, the prior art does not teach or make obvious the subject matter regarding a determination that an altered polling interval meets a polling interval threshold, wherein the re-polling is repeated without altering the polling interval in response to determining that the altered polling interval meets the polling interval threshold.
Regarding Claims 5-6 and 14-15, the prior art does not teach or make obvious the subject matter regarding a polling factor which is based on a distribution of memory operation completion times, wherein Claims 6 and 15 are respectively dependent on Claims 5 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.